Citation Nr: 1725310	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  14-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung condition.  

2.  Entitlement to service connection for squamous cell carcinoma of the face. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served in the United States Army from December 1953 to December 1955. 

This matter is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the claim for squamous cell carcinoma of the face, the Veteran contends that service connection is warranted for this disability because he believes that he was exposed to ionizing radiation in 1954-1955.  The Veteran contends that this exposure occurred while performing his duties as a missile crew member when he was assigned to C Battery-738th AAA Missile Battalion in New Mexico.  

During the development of the Veteran's claim, VA obtained a response from the United States Army Dosimetry Center in April 2013.  This letter reported that they were unable to find any records of occupational exposure to ionizing radiation for the Veteran.  Although VA received this response, the Veteran's records were still not forwarded to the Under Secretary for Health to prepare a dose estimate for the Veteran's claimed exposure to ionizing radiation from the missile systems that he was assigned to operate.  The Board notes that a dose estimate is necessary prior to the adjudication of claims for radiogenic diseases based on ionizing radiation exposure that first manifest after service and cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.311 (a).  Thus, the Board finds that a remand is required to obtain this information in order to determine the nature and etiology of the Veteran's disability.   

Moreover, in regards to the claims for service connection for a lung condition and squamous cell carcinoma of the face, the record reflects that the Veteran has not been given a VA examination to determine the nature and etiology of these claimed conditions.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has two present disabilities and there is insufficient evidence to decide the case.  Thus, a VA examination should be obtained to determine the nature and etiology of these disabilities.

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 23, 2010, to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from July 14, 2014, to the present.

3.  Request a dose assessment from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311 (a)(2)(iii).  This office should also be sent a copy of the claims file and a copy of this remand.

4.  Then, refer the claim of entitlement to service connection for squamous cell carcinoma of the face to the Under Secretary for Benefits for further consideration if the Under Secretary for Health determines that the Veteran was exposed to ionizing radiation and that squamous cell carcinoma of the face manifested five years or more after exposure. 38 C.F.R. § 3.311 (b)(1)(iii).

5.  The RO should also undertake any other development it determines to be necessary to properly develop this claim.  

6.  Next, the RO should also obtain a VA opinion by an oncologist to determine the etiology of the Veteran's squamous cell carcinoma of the face.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any necessary studies and tests should be performed.  The examiner should provide answers to the following questions:

(A).  Is it at least as likely as not that (50 percent probability or greater) the Veteran's squamous cell carcinoma of the face is caused by or related at least in part to service?

(B).  Is this cancer related to radiation exposure?  If it is not, please explain.  

7.   While the directives above are being completed the RO should contact the Veteran and schedule the Veteran for a VA examination regarding his lung condition.  If the Veteran is unable to attend the examination then an opinion from an appropriate examiner will suffice.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lung condition had its onset in service? 

(B).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lung condition is caused by or related at least in part to service?
 
In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

The examiner should not focus his medical opinion on the fact that the Veteran did not have any complaints in service because VA has made a formal finding that the Veteran's service medical records are unavailable. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


